t c summary opinion united_states tax_court charles j olintz petitioner v commissioner of internal revenue respondent docket no 763-05s filed date charles j olintz pro_se lauren b epstein for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for in the amount of dollar_figure and the accuracy- related penalty under sec_6662 in the amount of dollar_figure the principal issue is whether petitioner is liable for the 10-percent additional tax under sec_72 for an early distribution from a qualified_retirement_plan and whether petitioner is liable for the penalty under sec_6662 some of the facts were stipulated and are incorporated herein at the time the petition was filed petitioner resided in melbourne florida petitioner was an employee of bell atlantic for years bell atlantic either by merger or other type of corporate_reorganization became known as verizon or verizon communications during the year petitioner retired at the time of his retirement petitioner wa sec_56 years old as an employee petitioner was a participant in two pension plans of his employer one plan was described as a direct savings account plan and the other plan was described as a 401_k_plan both plans were qualified_plans under sec_401 the issue in this case arises from a withdrawal by 2the notice_of_deficiency also included an adjustment of dollar_figure in unreported interest_income petitioner conceded that issue at trial petitioner also reported nonemployee compensation of dollar_figure which he reported as other income on his income_tax return in the notice_of_deficiency respondent determined that this income was subject_to self-employment_tax petitioner did not challenge that determination petitioner of dollar_figure from the direct savings account plan during the year at issue petitioner included that amount as income on hi sec_2002 federal_income_tax return petitioner however did not include a computation or payment of the additional tax under sec_72 for an early distribution from a qualified_retirement_plan in the notice_of_deficiency respondent determined that the distribution was subject_to the additional tax under sec_72 sec_72 imposes a 10-percent additional tax on early distributions from a qualified_retirement_plan paragraph provides in relevant part imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includable in gross_income the 10-percent additional tax however does not apply to certain distributions sec_72 excepts distributions from the additional tax if the distributions are made to an employee age or older to a beneficiary or to the estate of the employee on or after the death of the employee on account of the employee’s disability as part of a series of substantially_equal_periodic_payments made for life to an employee after separation_from_service after attainment of age as dividends_paid with respect to corporate stock described in sec_404 to an employee for medical_care or to an alternate_payee pursuant to a qualified_domestic_relations_order petitioner acknowledged at trial that he used the proceeds of the distribution to pay personal expenses and a substantial amount was used to pay expenses of his fiancee who was in a financial bind the court agrees with respondent that petitioner’s use of the distribution proceeds in this fashion does not exempt the distribution from the additional tax under sec_72 however sec_72 provides that the sec_72 additional tax does not apply to distributions made to an employee after separation_from_service after attainment of age petitioner testified he was separated from service at age respondent did not challenge that assertion on these facts the court sustains petitioner under sec_72 petitioner conceded the other adjustment noted earlier relating to two items of unreported income petitioner presented no evidence addressing the sec_6662 penalty as relates to these two items respondent therefore is sustained on the penalty reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
